DETAILED ACTION
This office action is in response to correspondence filed on 7/28/2021.  
The Amendment filed on 7/28/2021 has been entered.  
Claims 1, 8, and 15 are amended by Applicant.
Claims 1-21 remain pending in the application of which Claims 1, 8, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 8/20/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.


Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 8, and 15.

Most pertinent prior art:
YAZDIAN (US 2018/0018373 A1) discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for enabling communication between a machine dialogue agent and a user (YAZDIAN Fig. 2 – “CPU, System Memory, Input Devices, Display Device”), comprising: 
receiving, by the dialogue agent via the communication platform (YAZDIAN Fig. 1; Par 51 – “A speech acquisition module allows users to interact with the system verbally, and additionally may be configured to allow the digital assistant component 220 to listen and learn from users even when they are not speaking directly to the system.”; Par 69 – “In this embodiment, the system may be more capable of participating in and continuing conversations.”), information representing surrounding of a user (YAZDIAN Fig. 3; Par 26 – “The system 100 includes an Observation Analysis 101 module communicatively linked to an Action Queue 102. The Observation Analysis 101 module is additionally linked to a variety of inputs, including a Maps and GPS 106 module which provide location data, a Calendars 107 module, Wearable Devices 113, Internet of Things (IoT) Devices 114, and Email, Chats, Messages, and Texts 115. The system 100 further includes a Speech Acquisition 108 module, which is communicatively coupled to a Syntactic Parser 109.”; Par 27 – “Analysis 101 module uses these inputs, along with other inputs not shown, to determine the current context of a given situation.”) to be engaged in a new dialogue (YAZDIAN Par 67 – “In another embodiment, the digital assistant component 220 may be configured to access a repository of conversation starters, current events, discussion topics, news stories, or other information in order to spark conversation among the users. For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion.”), wherein the information is acquired from a scene in which the user is present (YAZDIAN Fig. 3; Par 59 – “FIG. 3 illustrates a plurality of users within a home environment configured with a digital assistant component, according to one embodiment described herein. As shown, the environment 300 includes a plurality of users and an electronic device configured with the digital assistant component 220. In the depicted embodiment, the users are currently sitting down for a meal. The digital assistant component 220 could monitor the conversations of the users (e.g.,  and captures characteristics of the user and the scene (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 56 – “In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 41 – “For example, the digital assistant component 220 could collect information, using one or more input sensor devices 208, about the plurality of users within a physical environment. The digital assistant component 220 could then analyze the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment. For example, the digital assistant component 220 could determine that the users are currently having dinner within the physical environment. The digital assistant component 220 could determine an action to perform based on the determined present situational context. For instance, the digital assistant component 220 could consider a level of social interaction currently occurring within the physical environment amongst a plurality of users.”); 
extracting relevant features from the information (YAZDIAN Par 50 – “For example, each user might have a GPS device associated with them, and the system may periodically poll each device to learn the current location of each family member. This device could be a cell phone, purpose-built GPS device, a wearable GPS, or any other suitable device.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone using one or more input sensor devices, about a plurality of users within a physical environment. The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 
estimating a state of the user based on the relevant features (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state.”; Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”); 
determining a dialogue context surrounding the scene based on the relevant features (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”; Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 
determining a topic for the new dialogue that is considered appropriate (YAZDIAN Par 67 – “In another embodiment, the digital assistant component 220 may be configured to access a repository of conversation starters, current events, discussion topics, news stories, or other information in order to spark conversation among the users. For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion.  … The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, avoid childish topics when only adults are present.”) based on the characteristics of the user (YAZDIAN Par 67 – “The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”; Par 49 – “Additionally, the digital assistant component 220 may respond differently based on the age of the user it is interacting with.”) and the scene (YAZDIAN Par 41 – “For instance, the digital assistant component 220 could consider a level of social interaction currently occurring within the physical environment amongst a plurality of users.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”); 

[replacing a predetermined starting sentence, of the new dialogue, indicated by an initiation node in a dialogue tree with a new starting sentence determined based on the state of user and the dialogue context]; and

initiating the new dialogue between the dialogue agent and the user on the topic (YAZDIAN Par 67 – “In another embodiment, the digital assistant component 220 may be configured to access a repository of conversation starters, current events, discussion topics, news stories, or other information in order to spark conversation among the users. For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion.  … The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”) [by starting the new dialogue with the new starting sentence].

YADIAN is silent the [square-bracketed] limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN C KIM/Primary Examiner, Art Unit 2659